Citation Nr: 0521720	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-23 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for pleural disease, to 
include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office 
(RO) in New York, New York.  

In May 2005 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his  
part.


REMAND

The service personnel records showed that the veteran 
served in the Navy as a radioman during World War II.  He 
was aboard several vessels, to include the U. S. Armed 
Merchant Vessel S. S. Belgian Gulf, U. S. S. Keith (DE 
241) and U. S. S. Vicksburg.  The service medical records 
are negative for any findings attributable to an asbestos-
related lung or pleural disease or exposure to asbestos. 

A private post-service medical report dated in April 2000, 
provided a diagnosis of asbestos-related bilateral pleural 
disease.  The clinician based this diagnosis upon 
consideration of the veteran's history of service as a 
crew member aboard merchant ships and a sea-serving 
history that spanned approximately 2 years.  He noted that 
a separate reontgenographic interpretative report of chest 
films revealed bilateral thickening.   

In a January 2002 statement, the veteran alleged to have 
been exposed to asbestos while aboard the U. S. Armed 
Merchant Vessel S. S. Belgian Gulf.  He explained that the 
vessel was transporting a Panamanian flag that was 
completely covered in asbestos.  He stated that as result 
of being exposed to the flag while on board the vessel, he 
developed an asbestos-related condition.  

At a hearing held on May 2005, the veteran testified that 
he served in the U. S. Navy as a radioman.  He worked in a 
radio shack.  The veteran indicated that he first 
experienced asbestos exposure-related symptoms in the 
1960's.  He was treated by a Navy doctor at the time.  In 
support of his claim, the veteran submitted documents from 
the Maritime Asbestosis Legal Clinic that showed that he 
had received payment in settlement of a claim against 
Worthington Pump/Halliburton.  The veteran explained that 
said payment was awarded in settlement of a lawsuit 
regarding exposure to asbestos while aboard the U. S. 
Armed Merchant Vessel S. S. Belgian Gulf.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
provides guidelines for considering compensation claims 
based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a 
VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 
7.21.  The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See 
Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the 
larynx and pharynx, as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  Thus persons with asbestos exposure have 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  M21-1, Part VI, 
para 7.21(a).

The applicable section of Manual M21-1 also notes that 
some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake 
linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted 
in insulation and shipyard workers, and this is 
significant considering that, during World War II, U.S. 
Navy veterans were exposed to chrysotile, amosite, and 
crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance 
is that the exposure to asbestos may be brief (as little 
as a month or two) or indirect (bystander disease).  
(Emphasis added.)  See Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1, Part 6, 
Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 
(predecessor to paragraph 7.21) of VBA Manual M21-1, Part 
VI, did not create a presumption of exposure to asbestos.  
Medical-nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.  VA General 
Counsel opinions are binding on the Board. See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).

In short, with respect to claims involving asbestos 
exposure, VA must determine whether or not military 
records demonstrate evidence of asbestos exposure during 
service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos 
exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1, 
Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).

In support of his claim, the veteran has submitted a legal 
document indicating payments received in what he explained 
was pursuant to a settlement agreement for exposure to 
asbestos while in service.  No details regarding this 
lawsuit were set forth in these document except for the 
amount of monetary amounts paid to the veteran.  It is 
unclear from the documents in what court the legal action 
was filed.  The veteran contends that the copy of this 
document confirms his exposure to asbestos in service.  
However, while the evidence provided at the May 2005 
hearing is indicative that the veteran may have been 
exposed to asbestos, the documentation that has been 
provided does not reflect when such exposure was to have 
taken place.  In other words, it does not rule out that 
the veteran's asbestos exposure occurred after service.  

When he testified at the May 2005 hearing, the veteran 
stated that he had received treatment for symptomatology 
related to asbestos exposure in the 1960's.  He indicated 
that he had been treated by a VA physician who had since 
retired.  There is a possibility that there may be 
relevant post-service VA medical reports that are not of 
record.  Additionally, the evidence of record does not 
reflect that the RO has requested records of exposure to 
asbestos in service to be forwarded to the Navy Medical 
Liaison Office for determination of exposure to 
asbestosis.

Given the above, the Board believes that further 
development is necessary to determine if the veteran was 
exposed to asbestos during service and, if so, whether 
such is linked to a current lung or pleural disease.  In 
the opinion of the Board, it would be useful if all 
pertinent documents pertaining to the lawsuit were 
associated with the claims file.

In light of the post-service private medical report dated 
in April 2000, it is the Board's judgment that a VA 
examination is warranted.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should contact the veteran 
through his representative and request 
that he provide either any documents 
he has concerning the maritime 
asbestos-related lawsuit or provide a 
release allowing VA to request records 
from the Maritime Asbestosis Legal 
Clinic concerning the asbestos 
lawsuit.  Any such records so obtained 
should be associated with the claims 
file.  The RO should also ask the 
veteran to provide as much detail as 
possible concerning any duties that 
may have resulted in exposure to 
asbestos.   

2.  The veteran should further be 
requested to submit all evidence in 
his possession that pertains to his 
claim, specifically all medical 
records in his possession (or copies 
thereof) and any evidence of medical 
care dating from his period of active 
service to the present that may relate 
to treatment a pleural disease as 
related to asbestos exposure. 

3.  The veteran should be afforded a 
VA social and industrial survey to 
assess the veteran's employment 
history.  A written copy of the report 
should be inserted into the claims 
folder.

4.  After considering any additional 
evidence received pursuant to this 
remand and all of the applicable law, 
the RO is requested to make the 
following finding of fact: Is it at 
least as likely as not that the 
veteran was exposed to asbestos during 
active service.

5.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with 
the appropriate VA medical facility 
for the veteran to be afforded a 
pulmonary examination to determine 
whether the veteran currently has a 
diagnosis of pleural or lung disease 
due to claimed in-service exposure to 
asbestos.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  The clinician should 
also determine if additional chest 
radiographs are necessary.  A 
designated "B reader" radiologist 
should then read these radiographs.  A 
"B reader" radiologist is one 
certified by examination to read and 
grade asbestos films.  If the 
radiologist determines that a high 
resolution computed tomographic 
examination of the chest is necessary 
in order to verify the diagnosis, this 
should be accomplished.  Any other 
necessary special studies or tests are 
to be accomplished, to include testing 
the appellant's sputum for evidence of 
asbestos fibers.  All test results and 
findings should be included in the 
claims folder, along with a detailed 
analysis of those results and 
findings.  The claims folder and this 
Remand should be reviewed prior to any 
testing, and said review should be 
noted in the record.

Following the clinical examination and 
any tests that are deemed necessary, 
the clinician is asked to opine (a) 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the veteran has 
asbestos-related lung or pleural 
disease and, if so, (b) whether it is 
at least as likely as not that such 
disease is linked to in-service 
exposure to asbestos. 

6.  Thereafter, the RO should review 
the claims file and ensure that no 
other notification or development 
action, in addition to that directed 
above, is required.  If further action 
is required, the RO should undertake 
it before further adjudication of the 
claim.

7.  The RO should readjudicate the 
issue of entitlement to service 
connection for lung or pleural 
disease, to include as due to exposure 
to asbestos with consideration of all 
of the evidence added to the record 
since the Statement of the Case (SOC) 
issued in June 2003.
 
8.  If the benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which should contain notice of 
all relevant action taken on the 
claim, to include a summary of all of 
the evidence added to the record since 
the June 2003 SOC.  A reasonable 
period of time for a response should 
be afforded.
 
Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  No action is 
required of the veteran until he is otherwise notified by 
the RO.  By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted 
in this case.
 
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


